Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 8/3/22.	
Claims 1-20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 20, the period in the limitation “prediction indicating one of the labels.” needs to be replaced with either a comma or a semicolon.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the flow training engine” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims and taking claim 1 as an example, the limitation “the PHVs” (penultimate line, claim 1) lacks a clear antecedent basis since it is not clear if the claimed “the PHVs” refers back to the modified PHVs recited in line 25 or to the “plurality of packet header vectors (PHVs)” recited in line 6.
The remaining dependent claims fall in view of the independent claims 1, 14, and 19.
In addition, the limitation “the PHVs” in claims 3, 9, and 16 also have the same lack of clear antecedent basis problem as the independent claims 1 and 14.  In claim 3, see lines 5-7, in claim 9, see line 3, and in claim 16, see lines 7-10 for the limitation “the PHVs.”
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 10, 12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli, US 2020/0169509, (“Tigli”) in view of Pudiyapura et al., US 2021/0336883, (“Pudiyapura”), newly cited.
Independent Claims
	Regarding independent claim 1, Tigli teaches the limitations “A method comprising: 
receiving, by a network appliance, a plurality of packets of a plurality of traffic flows (Fig. 7, steps 702 and 704 and paragraph no. 0109, “At block 704, the process 700 groups the packets into data flows …”;  the limitation “traffic flows” reads on the disclosed data flows; see, e.g., Fig. 9 which shows a “network appliance” (computer system 900) and paragraph no. 0133 which discloses that the computer system 900 can be or be part of a network element);
 transmitting the packets from the network appliance after processing the packets by a data path that is in the network appliance (paragraph no. 0093, “At block 130 the data center completes processing the data flow communicating the packets associated with the data flow to its intended destination”; see Fig. 9, elements 902, 905, 906 which define “a data path that is in the network appliance” and this limitation is so broad that it reads on any implicit data path within the computer system 900); 
producing, by the data path, a plurality of packet header vectors (PHVs) while processing the packets (see paragraph no. 0110 which discloses training data packet headers; the claimed “a plurality of packet header vectors (PHVs)” reads on the disclosed training data packet headers which are produced by the elements 902, 905, 906 or alternatively by the implicit data path within the computer system 900);
using the PHVs to generate a plurality of feature vectors for the traffic flows (Fig. 7, step 708, features 750, and paragraph no. 0110, “the process 700 determines features from the training data packet headers … a set of “features” 750 are identified and directly extracted form packet headers”; the limitation “a plurality of feature vectors” reads on the disclosed features 750 and a plurality of the features 750 are used as evidenced by step 716 (the “no” branch) which iteratively generates a more accurate classifier by using additional features 750 from additional packet headers; the claimed “traffic flows” reads on the elephant and mice flows disclosed in paragraph no. 0110); 
associating a plurality of labels with the feature vectors, each of 10the plurality of feature vectors labeled with one of the labels (see, e.g., paragraph nos. 0110 and 0111 which disclose that features and characteristics are used to determine whether each particular data flow is to be designated an elephant flow (aka long lived flow) or mice flow (aka short lived flow); see also, paragraph no. 0055 which discloses assigning a flow classification label to each flow, creating a feature set for training the machine learning models, and training the machine learning models to predict flow labels); 
producing a training data that includes the feature vectors stored in association with the labels (Fig. 7, step 712 and paragraph nos. 0110-0112; see also Fig. 8 which shows the machine learning algorithm in more detail and in particular, training data 820 which uses features 750 and characteristics 752; the broadly recited “labels” may read on any one of the characteristics 752 shown in Fig. 8, e.g., characteristics 9 (average time, this flow) or 11 (cumulative packet size in flow)); and 
15producing a classification model using the training data, wherein the classification model is configured to produce a prediction based on an input feature vector, the prediction indicating one of the labels” (Fig. 7, step 718, Fig. 8, and paragraph no. 0115; the limitation “classification model” reads on the disclosed classification policy produced at step 718 and shown in Fig. 1A; the classification policy is used to predict that a data flow is either an elephant or mice flow based on features inputted to the classification policy/machine learning algorithm as shown in Fig. 1A)
wherein 
each of the traffic flows has a duration and a number of packets (see paragraph no. 0100 and Fig. 4C which disclose short flows (“mice flows”) and long flows (“elephant flows”), each flow consisting of a varying number of packets), 
the labels are associated with the feature vectors based on the duration or the number of packets of each of the traffic flows” (paragraph no. 0055, “assigning a flow classification label to each flow, creating a feature set for training the machine learning models, training  the machine leaning models to predict the flow labels”).Attorney Docket No. PENSA-1004U1 (PenPat-49) 2
Tigli does not teach but Pudiyapura teaches “processing the packets by the data path includes modifying the PHVs, 
the data path rewrites the packets according to the PHVs before the packets are transmitted” (paragraph no. 0123, “The parsed header vector may then be passed through stages … then updates the packet header vector (PHV) … The de-parser may rewrite the original packet according to the PHV fields which have been modified (e.g., added, removed, or updated) … the packet is sent to its destination interface”) as recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli by incorporating the teachings of Pudiyapura to provide a flexible, high performance match action pipeline which can execute a wide range of P4 programs, as suggested by Pudiyapura in paragraph no. 0122.
Regarding independent claims 14 and 19, these independent claims are corresponding apparatus (i.e., network appliance) and means for claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 14, see Fig. 9 for an “ingress unit” (communication interface 918, see paragraph no. 0138) and “an egress unit” (communication interface 918, see paragraph no. 0138).  The limitation “a data path” is so broad that it reads on multiple interpretations of the disclosure in Tigli.  For example, this limitation may read on any of the data paths included in the computer system shown in Fig. 9.  See also paragraph no. 0093 which discloses that long data flows (aka elephant flows) can be routed to dedicated links which teaches a fast data path.  It also discloses routing certain classifications of data flows to different channels in which the claimed “a data path” would also read on any one of these different channels.
Regarding further independent claim 19, the recited means would at least read on the structure disclosed in Fig. 9, e.g., processor 904 and memory 905, with the associated software program as depicted in for example, Figs. 7-8.
Dependent Claims
Regarding claims 2 and 15, see Tigli, paragraph no. 0130 and Fig. 7, steps 712, 714, and 716.  See also Fig. 8 of Tigli which shows the machine learning algorithm in more detail.
Regarding claims 10 and 18, see Tigli, paragraph no. 0100 which disclose that a mice flow has a total duration less than a certain threshold and an elephant flow has a total duration greater than the certain threshold.
Regarding claim 12, see Tigli, paragraph nos. 0120, 0121. The limitation “training batches” read on the multiple training data sets disclosed in paragraph no. 0120.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli and Pudiyapura as applied to claims 1, 14 above and further in view of Pi et al., US 2021/0409487, (“Pi”).
While Tigli teaches “a data path” (supra), it does not teach the particulars of the data path as recited in claims 3 and 16.
Pi teaches the recited particulars, see Figs. 7A-7B and paragraph nos. 0050-0052.  Fig. 7B teaches multiple match action units 731, 732, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli and Pudiyapura by incorporating the teachings of Pi to enable packet processing in a pipeline, as suggested by Pi in paragraph no. 0049. In addition, the particular elements of claims 3 and 16 are all well known circuits described in the P4 specification, as acknowledged by the applicant, see page 10 of applicant’s specification.  Hence, the incorporation of the teachings of Pi would allow the network element/appliance of Tigli to comply with the P4 specification. 
Regarding claim 4, Tigli does not teach but Pi teaches the limitations of claim 4, see paragraph no. 0027 which discloses that a programmable chip 330 can be a programmable ASIC and this ASIC is used to implement the match action pipeline shown in Fig. 7A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli, Pudiyapura, and Pi by incorporating the additional teachings of Pi to enable the use of well known ASICs for their known benefits such as price savings, noise reduction, and signal integrity.
Regarding claim 9, Tigli teaches a “special purpose packet processing circuitry” (see paragraph nos. 0133 and 0136 which disclose an ASIC) but not one which “implements a parser that generates at least one of the PHVs” as recited in claim 9.
Pi teaches such a parser (parser 720) in Fig. 7A and the parser 720 generates a PHV1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli and Pudiyapura by incorporating the teachings of Pi to enable packet processing in a pipeline, as suggested by Pi in paragraph no. 0049. In addition, the particular elements of claims 3 and 16 are all well known circuits described in the P4 specification, as acknowledged by the applicant, see page 10 of applicant’s specification.  Hence, the incorporation of the teachings of Pi would allow the network element/appliance of Tigli to comply with the P4 specification. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli, Pudiyapura, and Pi as applied to claim 4 above, and further in view of Tan et al., US 2020/0396169, (“Tan”).
Tigli does not teach but Pi teaches a network interface card as recited in claim 5, see Fig. 2 which shows a NIC 320.  Pi teaches a special purpose packet processing circuitry (programmable chip 330) but this circuity is not included in the NIC 320.
Tan teaches that a special purpose chip may be integrated in a programmable network interface card, see paragraph no. 0145.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli, Pudiyapura, and Pi by incorporating the teachings of Tan to integrate the programmable chip into the NIC, as suggested by Tan in paragraph no. 0145.  This would decrease the size of the components and lower its cost through integration.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli and Pudiyapura.
Regarding claim 6, Tigli teaches receiving training data from at least one network element/appliance but does not appear to explicitly teach receiving such data from “a plurality of network appliances that includes the network appliance” as recited.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli and Pudiyapura by incorporating additional data from additional network appliances in order to increase the set of training data available to the machine leaning algorithm thereby increasing the reliability and accuracy of the classification policy produced by the machine learning algorithm for the network.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli and Pudiyapura as applied to claim 6 above and further in view of Pi.
Tigli teaches/suggests the plurality of network appliances (see Fig. 2) but does not appear to teach that each network appliance is configured with “a special purpose packet processing circuitry configured to implement a data path” as recited in claim 7.
Pi teaches this limitation, see Fig. 2 which shows multiple network appliances 300 each having a programmable chip 330 configured to implement a data path of each network appliance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli and Pudiyapura by incorporating the teachings of Pi to enable the use of well known programmable chips/ASICs for their known benefits such as price savings, noise reduction, and signal integrity.
Claims 8, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli and Pudiyapura as applied to claims 1, 14, 19 above and further in view of Kanonakis et al., US 2016/0105364, (“Kanonakis”).
Tigli teaches that the classification policy is a neural network having at least one inherent hidden layer, see Figs. 7-8.  The at least one hidden layer is inherent since this is the typical structure of a neural network.  It does not teach that the neural network has at least two hidden layers as recited in claims 8, 17, and 20.  However, this is well known.
Kanonakis teaches a neural network having at least two hidden layers, see Fig. 2 and paragraph no. 0039.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli and Pudiyapura by incorporating the teachings of Kanonakis to increase the accuracy of the neural network by having multiple hidden layers which is well known in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tigli and Pudiyapura as applied to claim 1 above and further in view of Altman et al., US 2019/0312815, (“Altman”).
Tigli does not teach but Altman teaches “initially labeling each of the plurality of traffic flows as short lived flow; and relabeling each of the plurality of traffic flows as a long lived flow” (see claim 3 of Altman).
Altman does not explicitly teach relabeling each of the traffic flows that “exceeds a threshold duration” as recited in claim 11 even though this appears be implicit in the disclosure found in claim 3 of Altman which discloses re-classifying the short lived data flow as a long lived data flow if the data-flow classification unit detects one or more indicators of a long-lived data flow.
Tigli makes up for the deficiency of Altman since it discloses that an elephant or long-lived data flow is identified if a data flow’s total duration exceeds a given threshold, see paragraph no. 0100.  Such a definition of an elephant flow is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tigli and Pudiyapura by incorporating the teachings of Altman as augmented by Tigli to initially identify an incoming data flow as a default mice or short lived data flow and to relabel as needed depending on the total duration of the data flow to simplify the classification of each incoming data flow from the network.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations “wherein: the network appliance includes a second data path that is slower than the data path” and “the network appliance is configured to direct the plurality of traffic flows along the data path or the second data path based on the plurality of predictions” as recited in claim 13.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414